DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges no priority is claimed.
​
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boolos et al. (US 2019/0033440 A1), in view of Kruger (US 4,291,310), and further in view of Brune et al. (US 2018/0156891 A1).
Regarding Claim 1, Boolos et al. (‘440) discloses “an electronically steered antenna system (paragraph 4: a system comprising three electronically steered multi-element antenna panels arranged) comprising: 
a plurality of Electronically Scanning Array receivers that are arranged in an array (paragraph 14: Figures 1-4: active electronically scanned array (AESA) radar system); 
the plurality of MESA receivers operable to receive a plurality of reflected electromagnetic frequency signals (paragraph 25: the active electronically scanned array (AESA) radar system of the present disclosure the radar arrays 8 pivots along joints 7, 9 to pack more compactly when in transit…the grid 6 comprising three transmit/receive (Tx/Rx) planar radar arrays 8 is mounted to an azimuth/elevation positioner 5); 
interferometer logic coupled to the plurality of Electronically Scanning Array receivers (paragraph 24: active electronically scanned array (AESA) radar system…AESA based orthogonal interferometer (OI) is used; paragraph 28: Figure 2: one embodiment of an orthogonal interferometer implemented with AESAs according to the principles of the present disclosure is shown. More particularly, a triad of AESAs 8 are mounted to a frame or grid 6 to form an orthogonal interferometer component 1 that will be mounted to a pedestal on a vehicle (not shown). The pedestal points at the target of interest while the AESAs conduct synchronous scans (i.e. all 3 beams are pointed at the same point in space) to points referenced to the normal point).” 
Boolos et al. (‘440) does not explicitly disclose “receive the reflected electromagnetic frequency signals from the plurality of antenna elements as they are moved with respect to a target location; determine a number and location of ambiguities received in the reflected electromagnetic frequency signals; and determine which of the ambiguities represents a real object at the target location.” 
Kruger (‘310) relates to radar systems (column 1 lines 7-10). Kruger (‘310) teaches “interferometer logic coupled to the plurality of receivers (column 1 line 67-column 2 line 34: these sub-arrays are connected in an interferometer arrangement for receiving only and provide a receiving pattern… typically, such a pair of sub-arrays operative as an interferometer arrangement generates this pattern because of the physical spacing between the two array) and operable to: 
receive the reflected electromagnetic frequency signals from the plurality of antenna elements as they are moved with respect to a target location (column 3 lines 49-column 4 line 5: the reason for an offset between the center of the transmit and receiving beams is to permit maximization of the ratio of the signal received from the target to the jamming signal reduced by both the receive antenna gain fall-off and the ASP null action…the interferometer arrays pairs, for example 11 and 12, are "steered" by phased programmers 27 and 28, respectively…these programmers control the banks of phase shifters 15 and 16 to locate the interferometer beam in one angular space coordinate. Similarly, in the other space coordinate interferometer array pairs 13 and 14 are controlled by phase programmers 29 and 30, respectively, operating on the phase shifter banks 17 and 18 as shown…the control of these phase programmers is in accordance with a signal received from tracker 23 in which the ratio of array signal processed received power to received interfering source power is maximized by electronically slightly modifying the pointing angle of the said interferometer pattern); 
determine a number and location of ambiguities received in the reflected electromagnetic frequency signals (the multiple interferometer beam pattern from the interferometer array linear pair for either space coordinate (but illustrated for the elevation plane) is also typically represented and identified. The main lobe of the interferometer beam pattern will be seen to overlap the pattern of the transmit beam, but offset by angle .alpha. for this example. In FIG. 4, the ASP response refers to the ASP-processed output of the combined two arrays, depending on where a target signal is angularly located); and 
determine which of the ambiguities represents a real object at the target location (column 3 lines 31-48: as per the characteristics of an ASP array, the target may be unambiguously located over an angle limited by the spacing (S.sub.1) of the individual receiving array elements)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the electronically steered antenna system of Boolos et al. (‘440) with the teaching of Kruger (‘310) for improved radar detection with reduced ambiguity by nulling interference (Kruger (‘310) – column 4 lines 49-55). In addition, all of the prior art references, (Boolos et al. (‘440) and Kruger (‘310)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radar scanning system using electronically steerable antenna array utilizing multiple sparse receiving antennas.  
Boolos et al. (‘440)/Kruger (‘310) does not explicitly disclose that Electronically Scanning Array receivers is “Metamaterial Electronically Scanning Array (MESA) receivers.”
Brune et al. (‘891) relates to radar system including an analog transmit array with the ability to electronically adjust the transmit beam pattern and includes a Nyquist complete or a sparse digital beam-forming (DBF) array antenna for generating a receiver beam ... by appropriately designing and driving the transmitting and receiving antennas, the radar system effectively can generate and steer a beam of narrow width (paragraph 17). Brune et al. (‘891) teaches that Electronically Scanning Array receivers is “Metamaterial Electronically Scanning Array (MESA) receivers (paragraph 15: an antenna subsystem includes a sparse receive antenna and an electronically steerable transmit antenna … the sparse receive antenna includes an array of receive elements each configured to receive a respective signal having a wavelength and each spaced apart from each adjacent one of the receive elements; paragraph 18: Figure 1 is a diagram of a Metamaterial Electronic Electronic Steering Array (MESA) antenna section of a radar system, according to an embodiment; paragraph 56: Figure. 1 is a diagram of a Metamaterial Electronic Steering array (MESA) transmit-antenna section 10 and a sparse DBF receive-antenna section 12 of a radar system 14).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the electronically steered antenna system of Boolos et al. (‘440)/Kruger (‘310) with the teaching of Brune et al. (‘891) for improving more efficient target detection by reducing aliasing (Brune et al. (‘891) – paragraph 17). In addition, all of the prior art references, (Boolos et al. (‘440), Kruger (‘310) and Brune et al. (‘891)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radar scanning system using electronically steerable antenna array utilizing multiple sparse receiving antennas.  
Regarding Claim 2, which is dependent on independent claim 1, Boolos et al. (‘440)/Kruger (‘310)/Brune et al. (‘891) discloses the electronically steered antenna system of claim 1. Boolos et al. (‘440)/Kruger (‘310) does not explicitly disclose “one of a two-dimensional configuration and a three-dimensional configuration of the MESA receivers arranged in the array”. 
Brune et al. (‘891) teaches “one of a two-dimensional configuration and a three-dimensional configuration of the MESA receivers arranged in the array (paragraph 62: Figure 1: the receive-antenna section 12 includes an array 20 of antenna elements 22, which antenna elements can also be called “antenna segments,” or “segments.” The array 20 is segmented into rows 24 and columns 26 of antenna elements 22. For example, the array 20 can have six columns 26 and two rows 24 for a total of twelve antenna elements 22. Alternatively, for example, as shown in FIG. 1, the array 20 can have five columns 26 and two rows 24 for a total of ten antenna elements 22)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the electronically steered antenna system of Boolos et al. (‘440)/Kruger (‘310) with the teaching of Brune et al. (‘891) for improving more efficient target detection by reducing aliasing (Brune et al. (‘891) – paragraph 17). In addition, all of the prior art references, (Boolos et al. (‘440), Kruger (‘310 and Brune et al. (‘891)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radar scanning system using electronically steerable antenna array utilizing multiple sparse receiving antennas. 
Regarding Claim 3, which is dependent on claim 2, Boolos et al. (‘440)/Kruger (‘310)/Brune et al. (‘891) discloses the electronically steered antenna system of claim 2. Boolos et al. (‘440) further discloses “at least three antenna MESA receivers in the array that are each coupled with the interferometer logic. (paragraph 4: a system comprising three electronically steered multi-element antenna panels arranged; paragraph 25: the active electronically scanned array (AESA) radar system of the present disclosure the radar arrays 8 pivots along joints 7, 9 to pack more compactly when in transit. The grid 6 comprising three transmit/receive (Tx/Rx) planar radar arrays 8 is mounted to an azimuth/elevation positioner 5)”.
Regarding Claim 4, which is dependent on claim 3, Boolos et al. (‘440)/Kruger (‘310)/Brune et al. (‘891) discloses the electronically steered antenna system of claim 3. Boolos et al. (‘440) further discloses “a fixed orientation of each MESA receiver relative to the other MESA receiver in the array (paragraph 25: the active electronically scanned array (AESA) radar system of the present disclosure the radar arrays 8 pivots along joints 7, 9 to pack more compactly when in transit. The grid 6 comprising three transmit/receive (Tx/Rx) planar radar arrays 8 is mounted to an azimuth/elevation positioner 5; Figure 4).”
Regarding Claim 5, which is dependent on claim 4, Boolos et al. (‘440)/Kruger (‘310)/Brune et al. (‘891) discloses the electronically steered antenna system of claim 4. Boolos et al. (‘440) further discloses “a linear configuration of the three MESA receivers (Figure 5B: three subarrays 8a, 8b, 8c)”.
Regarding Claim 6, which is dependent on claim 4, Boolos et al. (‘440)/Kruger (‘310)/Brune et al. (‘891) discloses the electronically steered antenna system of claim 4. Boolos et al. (‘440) further discloses “a modified linear configuration of the three MESA receivers (Figure 5C: three subarrays 8a, 8b, 8c)”.
Regarding Claim 13, which is dependent on independent claim 1, Boolos et al. (‘440)/Kruger (‘310)/Brune et al. (‘891) discloses the electronically steered antenna system of claim 1. Boolos et al. (‘440) further discloses “the plurality of MESA receivers are configured on a moveable platform (Figure 1).”
Regarding Claim 14, which is dependent on claim 13, Boolos et al. (‘440)/Kruger (‘310)/Brune et al. (‘891) discloses the electronically steered antenna system of claim 13. Boolos et al. (‘440) further discloses “the moveable platform is a land-based vehicle (Figure 5A).”
Regarding Claim 15, which is dependent on independent claim 1, Boolos et al. (‘440)/Kruger (‘310)/Brune et al. (‘891) discloses the electronically steered antenna system of claim 1. Boolos et al. (‘440) further discloses “the plurality of MESA receivers are operable to receive at least a portion of the reflected electromagnetic-frequency signals with a vertical spacing of one MESA receiver that differs from another MESA receiver (Figure 1; Figure 2)”.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Boolos et al. (US 2019/0033440 A1)/Kruger (US 4,291,310)/Brune et al. (US 2018/0156891 A1), and further in view of Straatveit et al. (US 2010/0033378 A1).
Regarding Claim 7, which is dependent on claim 4, Boolos et al. (‘440)/Kruger (‘310)/Brune et al. (‘891) discloses the electronically steered antenna system of claim 4. Boolos et al. (‘440)/Kruger (‘310)/Brune et al. (‘891) does not explicitly disclose “an obtuse triangular configuration of the three MESA receivers”. 
Straatveit et al. (‘378) relates to relates to precision radio-frequency direction-finding interferometric array of antenna elements. Straatveit et al. (‘378) teaches “an obtuse triangular configuration of the three MESA receivers (Figure 3C, one angle greater than 90 degrees)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the electronically steered antenna system of Boolos et al. (‘440)/Brune et al. (‘891)/Kruger (‘310) with the teaching of Straatveit et al. (‘378) for improving efficiency of resolving ambiguity in radar target detection (Straatveit et al. (‘378) – paragraph 10). In addition, all of the prior art references, (Boolos et al. (‘440), Brune et al. (‘891), Kruger (‘310) and Straatveit et al. (‘378)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, system and method utilizing multiple sparse receiving antennas for direction finding or radar detection.. 
Regarding Claim 8, which is dependent on claim 4, Boolos et al. (‘440)/Kruger (‘310)/Brune et al. (‘891) discloses the electronically steered antenna system of claim 4. Boolos et al. (‘440)/Kruger (‘310)/Brune et al. (‘891) does not explicitly disclose “a scalene triangular configuration of the three MESA receivers”. 
Straatveit et al. (‘378) relates to relates to precision radio-frequency direction-finding interferometric array of antenna elements. Straatveit et al. (‘378) teaches “a scalene triangular configuration of the three MESA receivers (Figure 3C, no equal sides))”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the electronically steered antenna system of Boolos et al. (‘440)/Kruger (‘310)/Brune et al. (‘891) with the teaching of Straatveit et al. (‘378) for improving efficiency of resolving ambiguity in radar target detection (Straatveit et al. (‘378) – paragraph 10). In addition, all of the prior art references, (Boolos et al. (‘440), Brune et al. (‘891), Kruger (‘310) and Straatveit et al. (‘378)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, system and method utilizing multiple sparse receiving antennas for direction finding or radar detection. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boolos et al. (US 2019/0033440 A1)/Kruger (US 4,291,310)/Brune et al. (US 2018/0156891 A1), and further in view of Howe (US 2019/0186876 A1).
Regarding Claim 9, which is dependent on claim 4, Boolos et al. (‘440)/Kruger (‘310)/Brune et al. (‘891) discloses the electronically steered antenna system of claim 4. Boolos et al. (‘440)/Kruger (‘310)/Brune et al. (‘891) does not explicitly disclose “a right triangular configuration of the three MESA receivers.”
Howe (‘876) relates to tracking target using radar technology (paragraph 6). Howe (‘876) teaches “a right triangular configuration of the three MESA receivers (paragraph 50: the radar system 308 generally includes a radar transmitter 328 and one or more radar receivers 332. In embodiments, each radar receiver 332 may include or be coupled with any number of number of antennas… for example, the radar system 308 may include three radar receivers 332 arranged in (separated by) a triangular configuration such that a first radar receiver 332 is vertically aligned with a second radar receiver 332, and a third … radar receiver 332 is horizontally aligned with the second radar receiver 332 … this arrangement may enable the radar subsystem 308 and processing system 312 to determine a location, velocity of, and an angle of a shot. Alternatively, the radar system 308 may include a radar receiver 332 including or coupled with three receive antennas arranged in (separated by) a triangular configuration such that a first antenna is vertically aligned with a second antenna, and a third antenna is horizontally aligned with the second antenna)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the electronically steered antenna system of Boolos et al. (‘440)/Kruger (‘310)/Brune et al. (‘891) with the teaching of Howe (‘876) for improving target detection accuracy (Howe (‘876) – Abstract). In addition, all of the prior art references, (Boolos et al. (‘440), Brune et al. (‘891), Kruger (‘310) and Howe (‘876)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, system and method utilizing multiple sparse receiving antennas for direction finding or radar detection. 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Boolos et al. (US 2019/0033440 A1)/Kruger (US 4,291,310)/Brune et al. (US 2018/0156891 A1)/, and further in view of Leabman (US 2020/0191945 A1).
Regarding Claim 10, which is dependent on claim 1, Boolos et al. (‘440)/Kruger (‘310)/Brune et al. (‘891) discloses the electronically steered antenna system of claim 1. Boolos et al. (‘440)/Kruger (‘310)/Brune et al. (‘891) does not explicitly disclose “the plurality of MESA receivers are operable to receive electromagnetic frequency signal through a range of frequencies that are stepped or continuous.”
Leabman (‘945) relates to radar system performing frequency scanning (paragraph 2). Leabman (‘945) teaches “the plurality of MESA receivers are operable to receive electromagnetic frequency signal through a range of frequencies that are stepped or continuous (Figure 3B; Figure 4A; paragraph 53: the middle portion of FIG. 5 represents values of received signals that correspond to the amplitude, phase, and frequency of each pulse in the burst of four pulses…received signals are placed in range bins such that there is one complex sample per range bin per frequency…in stepped frequency radar, the process of transmitting the frequency pulses in bursts of N pulses is repeated over the same frequency range to determine the range of object…the process can be repeated using a 2D array of receive antennas to obtain 2D information that can be used for 2D and/or 3D imaging)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the electronically steered antenna system of Boolos et al. (‘440)/Kruger (‘310)/Brune et al. (‘891) with the teaching of Leabman (‘945) enabling flexible scanning that can be adapted to implement various features and to achieve various goals (Leabman (‘945) – paragraph 87). In addition, all of the prior art references, (Boolos et al. (‘440), Kruger (‘310), Brune et al. (‘891), and Leabman (‘945)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, system and method utilizing multiple sparse receiving antennas for direction finding or radar detection. 
Regarding Claim 12, which is dependent on claim 10, Boolos et al. (‘440)/Kruger (‘310)/Brune et al. (‘891) discloses the electronically steered antenna system of claim 10. Boolos et al. (‘440)/Kruger (‘310)/Brune et al. (‘891) does not explicitly disclose “the plurality of MESA receivers are operable to repeatedly step the transmitted electromagnetic-frequency signals through the range of frequencies.”
Leabman (‘945) relates to Leabman (‘945) relates to radar system performing frequency scanning (paragraph 2). Leabman (‘945) teaches “the plurality of MESA receivers are operable to repeatedly step the transmitted electromagnetic-frequency signals through the range of frequencies (Figure 18A-B; Figure 14A-14B; paragraph 53: the middle portion of FIG. 5 represents values of received signals that correspond to the amplitude, phase, and frequency of each pulse in the burst of four pulses…received signals are placed in range bins such that there is one complex sample per range bin per frequency…in stepped frequency radar, the process of transmitting the frequency pulses in bursts of N pulses is repeated over the same frequency range to determine the range of object…the process can be repeated using a 2D array of receive antennas to obtain 2D information that can be used for 2D and/or 3D imaging)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the electronically steered antenna system of Boolos et al. (‘440)/Kruger (‘310)/Brune et al. (‘891) with the teaching of Leabman (‘945) enabling flexible scanning that can be adapted to implement various features and to achieve various goals (Leabman (‘945) – paragraph 87). In addition, all of the prior art references, (Boolos et al. (‘440), Kruger (‘310), Brune et al. (‘891),  and Leabman (‘945)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, system and method utilizing multiple sparse receiving antennas for direction finding or radar detection.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Boolos et al. (US 2019/0033440 A1)/Kruger (US 4,291,310)/Brune et al. (US 2018/0156891 A1)/, and further in view of Holder (US 2017/0370678 A1).
Regarding Claim 10, which is dependent on claim 1, Boolos et al. (‘440)/Kruger (‘310)/Brune et al. (‘891) discloses the electronically steered antenna system of claim 1. Boolos et al. (‘440)/Kruger (‘310)/Brune et al. (‘891) does not explicitly disclose “the range of frequencies extends from 5 Mega-Hertz to 130 Gigahertz.”
Holder (‘678) relates to radar systems for locating, guiding and navigating. Holder (‘678) teaches “the range of frequencies extends from 5 Mega-Hertz to 130 Gigahertz (paragraph 49: separate electromagnetic radio-frequency rangers or channels from about 20 MHz to just under 100 GHz can be used to identify a set of separately distinguishable signals)”. 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the electronically steered antenna system of Boolos et al. (‘440)/Kruger (‘310)/Brune et al. (‘891) with the teaching of Holder (‘678) for improving target detection accuracy (Holder (‘678) – paragraph 50). In addition, all of the prior art references, (Boolos et al. (‘440), Kruger (‘310), Brune et al. (‘891),  and Holder (‘678)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, system and method utilizing multiple sparse receiving antennas for direction finding or radar detection. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Boolos et al. (US 2019/0033440 A1)/Kruger (US 4,291,310)/Brune et al. (US 2018/0156891 A1)/, and further in view of Itoh (US 4,612,547).
Regarding Claim 16, which is dependent on claim 1, Boolos et al. (‘440)/Kruger (‘310)/Brune et al. (‘891) discloses the electronically steered antenna system of claim 1. Boolos et al. (‘440) further discloses “two antenna MESA receivers have respective centers that are positioned along a common axis and a MESA receiver having a center that is placed between and offset from the common axis (Figure 1; Figure 2).” Boolos et al. (‘440)/Brune et al. (‘891)/Kruger (‘310) does not explicitly disclose “a target acquisition rate; wherein the antenna array is arranged so that the antenna array detects some number of ambiguities to be investigated.”
Itoh (‘547) relates to relates to an electronically scanned antenna, and more particularly to an electronically controlled antenna in which the radiation level, radiation angle, etc. of a plurality of beams in two radiation planes, orthogonal with each other, are electronically controlled (column 1 lines 5-10). Itoh (‘547) teaches “a target acquisition rate (column 12 lines 61-66: as this embodiment has the effects of increasing the target data acquisition rate while retaining the revolution of the antenna, by forming a plurality of beams simultaneously, and of determining the azimuth of a target by making the intervals between azimuth angles of the beams unequal; column 12 line 67 – column 13 line 35:  where a radiation beam is formed in either one of the directions 130 and 131 as shown in FIG. 12C, as the radiation aperture 128 is rotated in the horizontal direction, the radiation beams 136 and 136' are alternately switched in synchronism with the rotation in the horizontal plane of the antenna pedestal…this improves the acquisition rate of the target data in the same manner as in the case of using two radiation beams while efficiently utilizing the antenna aperture efficiency of the radiation aperture unit 128)
wherein the antenna array is arranged so that the antenna array detects some number of ambiguities to be investigated (column 11 lines 48-65: as shown in FIG. 12A, when the antenna beam is scanned and a target is found by utilizing two radiation beams 132 and 133 having the same level and by scanning a space with a radiation beam rotated in the horizontal plane of the radiation aperture 128, the pulse signals reflected from the target can be received by respective radiation beams so that the acquisition percentage of data is greater than in a case in which a single radiation beam is used…however, because of the use of the two radiation beams, there arises measurement ambiguity of the target azimuth angle. A countermeasure for this problem will be described by discussing ambiguity in azimuth measurement when a plurality of antenna beams are formed simultaneously in an electromagnetic wave apparatus with a rotary antenna with reference to FIGS. 15 to 18)”. 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the electronically steered antenna system of Boolos et al. (‘440)/Kruger (‘310)/Brune et al. (‘891) with the teaching of Itoh (‘547) provide an improved electronically scanned antenna capable of effecting two-dimensional scanning in a limited range, and also capable of improving the efficiency of data acquisition and eliminate azimuth ambiguity (Itoh (‘547) – column 2 lines 38-42). In addition, all of the prior art references, (Boolos et al. (‘440), Kruger (‘310), Brune et al. (‘891) and Itoh (‘547)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radar system using electronically steered antenna and utilizing multiple receiving antennas for radar detection. 
.
Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Itoh (US 4,612,547), in view of Brune et al. (US 2018/0156891 A1), and further in view of Stemp (US 2018/0267160 A1).
Regarding Claim 17, Itoh (‘547) discloses “detecting, via a plurality of Electronically Scanning Array receivers in an electronically steered antenna system  (column 2 lines 37-42: provide an improved electronically scanned antenna capable of effecting two-dimensional scanning in a limited range, and also capable of improving the efficiency of data acquisition and eliminate azimuth ambiguity; column 2 lines 43-58:  an electronically scanned antenna comprising N independent radiation aperture units adapted to form N radiation beams in a first radiation plane ... the control means perform radiation beam controls including switching of the radiation beams and setting of a radiation power ratio for the respective radiation beams to any desired value in the first radiation plane regarding the N radiation beams…the control means also scans the radiation beams in a second radiation plane orthogonal to the first radiation plane in a predetermined reference direction with reference to the first radiation plane in which the N radiation beams are formed), a signal representing the presence of an object at a target location (column 11 lines 49-59: FIG. 12A, when the antenna beam is scanned and a target is found by utilizing two radiation beams 132 and 133 having the same level and by scanning a space with a radiation beam rotated in the horizontal plane of the radiation aperture 128, the pulse signals reflected from the target can be received by respective radiation beams so that the acquisition percentage of data is greater than in a case in which a single radiation beam is used); 
scanning an area around the target location (column 11 lines 49-59: the antenna radiation unit for forming the two radiation beams of the foregoing embodiment is rotated in the horizontal plane…as shown in FIG. 12A, when the antenna beam is scanned and a target is found by utilizing two radiation beams 132 and 133 having the same level and by scanning a space with a radiation beam rotated in the horizontal plane of the radiation aperture 128, the pulse signals reflected from the target can be received by respective radiation beams so that the acquisition percentage of data is greater than in a case in which a single radiation beam is used);
receiving data representing ambiguities and the object after scanning the area (column 11 lines 59-66: because of the use of the two radiation beams, there arises measurement ambiguity of the target azimuth angle … a countermeasure for this problem will be described by discussing ambiguity in azimuth measurement when a plurality of antenna beams are formed simultaneously in an electromagnetic wave apparatus with a rotary antenna with reference to FIGS. 15 to 18; column 11 lines 48-65: As shown in FIG. 12A, when the antenna beam is scanned and a target is found by utilizing two radiation beams 132 and 133 having the same level and by scanning a space with a radiation beam rotated in the horizontal plane of the radiation aperture 128, the pulse signals reflected from the target can be received by respective radiation beams so that the acquisition percentage of data is greater than in a case in which a single radiation beam is used. However, because of the use of the two radiation beams, there arises measurement ambiguity of the target azimuth angle. A countermeasure for this problem will be described by discussing ambiguity in azimuth measurement when a plurality of antenna beams are formed simultaneously in an electromagnetic wave apparatus with a rotary antenna with reference to FIGS. 15 to 18);
comparing the received data (column 11 line 67 – column 12 line 8: FIG. 15 shows a plan view of a radiation pattern of a plurality of radiation beams formed wherein reference numeral 1001 denotes a radiation unit of an antenna, 1002 a rotary pedestal rotatable in a direction shown by an arrow, and 1003 and 1004 denote two beams simultaneously formed by respective apertures of the antenna. The example indicates that the two simultaneous beams 1003 and 1004 are asymmetrical in relation to the radiation center and the intervals therebetween are unequal;  column 12 lines 9-22: FIG. 16 shows the relationship between the time and the directions of the two major beams as the antenna rotates in a horizontal radiation plane at a constant speed, wherein the abscissa represents time, the reference character T denotes the period of the mechanical rotation of the antenna and the ordinate represents azimuth angles of the beams radiated by the antenna. In FIG. 16, the solid curve corresponds to azimuth angles of the radiation beam 1003, and the dotted curve corresponds to azimuth angles of the radiation beam 1004. FIGS. 17 and 18 show the positions of the radiation beams in relation to the target at the times t1 and t2)”, 
“electronically steering the antenna system to scan an area around at least one ambiguity having been mapped (column 12 lines 23-42: Supposing now that the target is located in the direction .eta..sub.1, the target is detected by the beam 1003 at the time t.sub.1 shown in FIG. 16. The relations between the azimuth .eta..sub.1 of the target and the two beams 1003 and 1004 at this time are as shown in FIG. 17. Then the target located in the direction .eta..sub.1 is detected by the beam 1004 at the time t.sub.2 as the antenna rotates. The relations between the target and the beams 1003 and 1004 at the time t2 are as shown in FIG. 18. When the target is detected by the radar at the time, t1, the azimuth of the target can be measured as either .eta..1 or .eta..2 in FIG. 16 and is ambiguous. When the target is detected subsequently at the time t.sub.2, the azimuth of the target can be either .eta..1 or .eta..3 in FIG. 16, but the data still does not suffice for determining the azimuth of the target. As the azimuth values of the target at the times t1 and t2 are correlated, however, the directional values .eta..1 coincide with each other but the directional values .eta..2 and .eta..3 do not and the direction of the target can, therefore, be determined as .eta..1).”
Itoh (‘547) does not explicitly disclose that Electronically Scanning Array receivers is “Metamaterial Electronically Scanning Array (MESA) receivers.”
Brune et al. (‘891) relates to radar system including an analog transmit array with the ability to electronically adjust the transmit beam pattern and includes a Nyquist complete or a sparse digital beam-forming (DBF) array antenna for generating a receiver beam ... by appropriately designing and driving the transmitting and receiving antennas, the radar system effectively can generate and steer a beam of narrow width (paragraph 17). Brune et al. (‘891) teaches that Electronically Scanning Array receivers is “Metamaterial Electronically Scanning Array (MESA) receivers (paragraph 15: an antenna subsystem includes a sparse receive antenna and an electronically steerable transmit antenna … the sparse receive antenna includes an array of receive elements each configured to receive a respective signal having a wavelength and each spaced apart from each adjacent one of the receive elements; paragraph 18: Figure 1 is a diagram of a Metamaterial  Electronic Steering Array (MESA) antenna section section of a radar system, according to an embodiment; paragraph 56: Figure. 1 is a diagram of a Metamaterial Electronic Steering array (MESA) transmit-antenna section 10 and a sparse DBF receive-antenna section 12 of a radar system 14).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the electronically steered antenna system of Itoh (‘547) with the teaching of Brune et al. (‘891) for improving more efficient target detection by reducing aliasing (Brune et al. (‘891) – paragraph 17). In addition, both of the prior art references, (Boolos et al. (‘440) and Brune et al. (‘891)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radar scanning system using electronically steerable antenna array  utilizing multiple sparse receiving antennas.  
Itoh (‘547)/Brune et al. (‘891) does not explicitly disclose “determining whether the ambiguity represents the object at the target location or is an ambiguity that is a result of phase wrapping ambiguity in the received data; determining that if there is not a valid target detection, then electronically steering the antenna system to the next ambiguity or potential target and repeat the determination for the next point; and determining that if there is a valid target detection, then starting one or more tracks and transmitting that data to a user or other computer system.”
Stemp (‘160) relates to radar systems and methods including Frequency Modulated Continuous Wave radar techniques and Angle of Arrival interferometry processing techniques. Stemp (‘160) teaches “determining whether the ambiguity represents the object at the target location or is an ambiguity that is a result of phase wrapping ambiguity in the received data (paragraph 92: if two channels receive reflections from the same source, an element pair or baseline is formed (FIG. 8A Baseline ‘AC’). By using very simple Angle of Arrival (AOA) interferometry calculations, the angle towards the signal source relative to the baseline can be calculated. However, because of ‘Phase Wrapping’, a number of valid angles may be calculated that makes the results ambiguous. If a second baseline (FIG. 8A Baseline ‘AB’) with a different separation distance between elements records the same reflections, and the two baselines are collinear, it will also calculate a set of valid ambiguous angles. However, when comparing one set of baseline angles with the set from the other baseline, only one angle will be the same which is the actual AOA. Increased accuracy occurs with increased baseline lengths, but this increases the number of ambiguous angles for each baseline as well. Therefore, additional baselines are often used to decrease AOA ambiguity when using longer baselines. FIG. 8A illustrates a 3 antenna interferometer and FIG. 8B illustrates a 4 antenna interferometer.;
determining that if there is not a valid target detection, then electronically steering the antenna system to the next ambiguity or potential target and repeat the determination for the next point (Figure 26: azimuth sweep complete? 105, step to next Azimuth position 106, receive and record target RF data 102); and 
determining that if there is a valid target detection, then starting one or more tracks and transmitting that data to a user or other computer system (Figure 26: azimuth sweep completer 105, compile data from all Azimuth steps into one 3D environment 107, 3D environment data to system controller for analysis 108)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the electronically steered antenna system of Itoh (‘547) with the teaching of Stemp (‘160) for more reliable radar detection with full set of data with 360 degree antenna rotation (Stemp (‘160) – paragraph 24). In addition, both of the prior art references, (Itoh (‘547), Brune et al. (‘891) and Stemp (‘160)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radar scanning system using electronically steerable antenna array utilizing multiple sparse receiving antennas.  

Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable subject matter of claim 18: “switching the antenna system from a monitoring mode into an interferometer mode after the signal crosses a signal-to-noise ratio (SNR) threshold; determining a number and location of ambiguities received in reflected electromagnetic frequency signals; determining which of the ambiguities represents the object at the target location; and acquiring angular information for the object at the target location using the electronically steered antenna system in the interferometer mode.”
The closest prior art found to be:
Leise et al. (US 2013/0113651 A1) discloses in Figure 5 that there is illustrated a flow diagram of one example of a method of operating a dual monopulse/ interferometer antenna 100 according to one embodiment..in a first step 510, a radar system incorporating the antenna 100 is operated in the monopulse mode to acquire and optionally track a target at long range…while the antenna is operated as a monopulse array, the receiver 320 may process the signals from each quadrant 110 of the array to produce the monopulse return signals discussed above (step 520). As discussed above, one of the monopulse return signals that may be used by the receiver 320 is a sum signal that can be used to estimate the range to the target. Accordingly, in one embodiment, a system controller may monitor the range to the target and when the range falls below a certain threshold (step 530) switch the antenna operation from the monopulse mode to the interferometer mode (step 540)…thus, the radar system may use the higher gain of the monopulse mode to acquire and track a target a long range, and use the improved angular accuracy of the interferometer mode when the target is closer..while the antenna is operated as an interferometer array, the receiver 320 may process the signals from each patch 120 of the array to produce interferometer return signals (step 550).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ben-ari (US 2018/0031689 A1) relates to radar systems and more particularly to radar systems and methods for inferring the direction-of-arrival (DOA) of reflected signals (paragraph 1)… in order to obtain the direction of an object, radar systems incorporate several techniques of direction finding (DF) or DOA such as phased-array, beam forming, beam steering, interferometry, multimodal principles et cetera (paragraph 3); a radar system covering in azimuth from 0° to 360° within a predefined range of elevations below and above the horizon…the range of elevations may be, for example, from −45° to 45° elevation below and above the horizon, respectively…the present invention relates to a radar system and method for inferring the direction-of-arrival (DOA) of reflected signals covering 0° to 360° in azimuth within a predefined range of elevations below and above the horizon by incorporating the multimodal and interferometer direction-finding (DF) techniques in the digital domain (paragraph 22).
Struckman (US 2006/0087475 A1) discloses method and apparatus for providing a highly accurate correlation interferometer geo-location (CIGL) system is taught that requires fewer antennas and associated receivers than used in the prior art while providing highly accurate geo-location information. Very broadly, this is accomplished by moving correlation processing from the correlation interferometer direction finding AOA function into the transmitter location function. Correlation interferometer direction finding (CIDF) solutions are based on the correlation summation of voltages measured at the antennas of a DF antenna array (paragraph 21).
Driscoll et al. (US 2019/0115651 A1) describes beam steering antenna which includes an array of antenna elements (paragraph 2).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648